Citation Nr: 0716177	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  99-12 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for paroxysmal 
atrial/auricular fibrillation/tachycardia.

3.  Entitlement to service connection for deterioration of 
the left ventricle secondary to a viral infection in service.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1961 to October 1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) , in part, by order of the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") on 
May 6, 2004, which vacated an August 2003 Board decision as 
to the issue of entitlement to service connection for 
deterioration of the left ventricle secondary to a viral 
infection in service and remanded the case for additional 
development.  The issues on appeal initially arose from 
rating decisions in April 1998 and February 1999 on behalf of 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for 
hypertension and for paroxysmal atrial/auricular 
fibrillation/tachycardia were remanded for additional 
development in August 2003.  The issue of entitlement to 
service connection for deterioration of the left ventricle 
secondary to a viral infection in service was remanded in 
September 2004.  The requested remand orders have been 
substantially completed and the issues on appeal have been 
properly developed for appellate review.

The Board notes that recent VA medical opinions raised the 
issue of entitlement to service connection for aggravation of 
an anxiety disorder.  As this matter has not been adjudicated 
by the RO or developed for appellate review and is not 
inextricable intertwined with the issues on appeal, it must 
be referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that 
hypertension was noted upon enlistment examination and clear 
and unmistakable evidence that hypertension existed prior to 
service has not been submitted; the persuasive medical 
evidence shows the veteran's hypertension was manifest and 
became more severe during active service.

3.  The persuasive evidence of record does not demonstrate 
paroxysmal atrial/auricular fibrillation/tachycardia was 
manifest during active service nor that it developed as a 
result of an established event, injury, or disease during 
active service.

4.  The persuasive evidence of record does not demonstrate 
deterioration of the left ventricle was manifest during 
active service nor that it developed as a result of a viral 
infection or any other established event, injury, or disease 
during active service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Paroxysmal atrial/auricular fibrillation/tachycardia was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Deterioration of the left ventricle was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in May 2001, February 2004, November 2004, and February 
2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in Dingess, 19 
Vet. App. 473, found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notices as to 
these matters were provided in March 2006 and February 2007.  
The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Factual Background

Service medical records show that upon enlistment examination 
in September 1961 the veteran's blood pressure was 140/90.  
Records are negative for complaint, treatment, or diagnoses 
of hypertension or abnormal findings indicative of any left 
ventricle disability.  Reports dated in October and November 
1962 show the veteran was hospitalized at a service medical 
facility for treatment of mononucleosis. No cardiopathology 
was noted and the pertinent diagnosis at discharge was 
infectious mononucleosis.  Treatment reports dated in March 
and April 1963 show the veteran was treated for paroxysmal 
atrial tachycardia.  It was noted he continued to have three 
to four episodes per day which persisted for five to fifteen 
minutes.  An April 1963 electrocardiogram (EKG) was within 
normal limits.  An April 1963 examination report noted that, 
in retrospect, the veteran had intermittent apparent 
tachycardia since the age of 13 occurring approximately once 
every six to seven months.  It was noted he had received a 
diagnosis of low blood pressure and been treated with iron.  
He was noted to have been presently maintained on Digitoxin 
and that the frequency of tachycardia had decreased to an 
average of one episode every one to two days of less than one 
minute's duration.  The veteran was found not to be 
physically qualified as a control tower operator.  

An April 1963 cardiovascular consultation included a 
diagnosis of paroxysmal atrial tachycardia without other 
evidence of cardiovascular disease.  The veteran's pre-
service medical history and recent hospital treatment was 
summarized.  The examiner noted the veteran denied any past 
cardiac history or cardiac symptoms such as shortness of 
breath, undue fatigue, chest pain, or ankle edema.  Physical 
examination revealed he was alert with good color.  His blood 
pressure was 118/70.  Auscultation of the heart revealed a 
normal sinus rhythm with good heart tones.  No murmurs were 
detected and there was no clinical evidence of cardiac 
enlargement.  Cardiograms revealed no evidence of intrinsic 
cardiovascular disease and a chest X-ray showed the cardiac 
silhouette to be normal in size and configuration.  The 
recommended treatment plan was withdrawal from digitalis if 
clinically feasible and to avoid stimulating drugs and reduce 
or eliminate tobacco and coffee.  

An April 1964 treatment report noted an episode of 
tachycardia and chest pain associated with nervousness.  The 
examiner noted the veteran was anxious and nervous.  Blood 
pressure findings were 150/105.  An EKG was normal with no 
evidence of damage.  The examiner's impression was paroxysmal 
atrial tachycardia.  A July 1964 EKG was normal.  A June 1965 
report noted complaints of chest palpitation and tightness.  
Blood pressure findings were 145/110.  The diagnoses included 
paroxysmal atrial tachycardia and high blood pressure.  Blood 
pressure readings on three successive days in June 1965 were 
144/98, 130/88, 160/90, 140/90, 158/90, 130/100, 142/88.  
Readings two days later were 138/88 and 154/96.  An August 
1965 hospital report noted the veteran had been admitted for 
observation for suspected paroxysmal atrial tachycardia, but 
that no disease was found.  An August 1965 medical board 
report included a diagnosis of mild paroxysmal atrial 
tachycardia with an approximate date of origin prior to 
service in 1956 which had not been permanently aggravated by 
service.  It was recommended the veteran be returned to duty 
with no physical profile limitations.  In his September 1965 
report of medical history the veteran asserted his paroxysmal 
atrial tachycardia had been aggravated by service and noted 
that he had been denied a return to flight status because of 
the disorder.  His September 1965 separation examination 
revealed a normal clinical evaluation of the heart and 
vascular system.

Private medical correspondence dated in September 1976 noted 
the veteran's cardiovascular system was essentially normal.  
A murmur was noted and described as a Grade I/VI apical 
systolic murmur which was slightly accentuated with exercise 
though with no other cardiac sounds or murmurs.  X-ray 
studies of the heart were within normal limits.  An EKG 
showed a normal sinus rhythm with somewhat increased "QRS" 
voltage.  Cardiac catheterization revealed an abnormal left 
ventriculogram, with significant cardiomyopathy.  The 
pertinent diagnoses included mild cardiomyopathy of 
questionable etiology, history of paroxysmal tachycardia, 
history of tobacco abuse, and labile hypertension.  The 
veteran was advised to avoid excessive alcohol and to 
discontinue smoking.  The physician noted the finding of 
primary muscle disease was somewhat unexpected, but that the 
veteran's left ventriculogram was definitely abnormal with 
evidence of generalized decreased contractility.  At the time 
of examination, it was estimated that the veteran's ejection 
fraction was approximately 40 to 45 percent, with 60 percent 
being normal.  The left ventricular wall thickness was also 
increased, most probably correlating with increased voltage 
on EKG.  Resting left heart pressures were within normal 
limits, though left ventricular and diastolic pressures rose 
following angiography.  The long-term outlook for the disease 
was unknown.  It was noted that it was possible that the 
disease was the product of old viral myocarditis, in which 
case there would probably not be any significant progression.  
On the other hand, if his problem was one of primary 
hypertrophic cardiomyopathy then progression would be 
expected.

VA cardiovascular examination in January 1998 revealed no 
evidence of any cardiomegaly or congestive heart failure.  It 
was noted, however, that the claims file had not been 
available for review.  A January 1998 chest X-ray revealed no 
significant abnormality and an EKG was normal.  A diagnosis 
of paroxysmal atrial tachycardia was provided.  VA infectious 
diseases examination in January 1998 noted the veteran 
reported a history of infectious mononucleosis while in 
service with an uneventful recovery and a subsequent return 
to duty.  Physical examination revealed his weight was stable 
and his general appearance was normal.  The diagnoses 
included infectious mononucleosis, not found on current 
examination.  

In correspondence dated in May 1998 the veteran's mother 
stated he had been a normal healthy child and had never taken 
iron tablets.  She stated he had no known heart problems 
prior to service.  

In a May 1998 statement Dr. H.F. stated he recalled having 
treated the veteran and his family.  He stated the veteran 
had been a normal, healthy child and young adult.  There had 
been no health problems of any significance.  

In his May 1999 substantive appeal the veteran denied having 
ever told an examiner in service that he had been treated for 
an abnormality of the heart since age 13.  He asserted that 
he had been in good health prior to service.  

At his personal hearing in August 1999 the veteran offered 
testimony regarding the nature and etiology of his left 
ventricular disability.  He stated his 1976 treatment 
included discussion about whether his heart could have been 
deteriorated because of a viral infection.  He asserted that 
mononucleosis was the only viral infection he had ever 
experienced.  He reiterated his claim that he had been 
healthy prior to service and claimed the service examiner may 
have misinterpreted his description of having hyperventilated 
during a golf match.  He stated he had been given medication 
for high blood pressure during service.  He described having 
experienced tiredness after service and did not seek 
treatment for his heart problems prior to 1976 because he had 
been told there was nothing they could do for the disorder.  

In support of his claims the veteran submitted medical 
literature concerning hypertension, mononucleosis, viral 
myocarditis, and arrhythmias.  He reiterated his claim that 
he had been in sound condition prior to service and disputed 
the accuracy of the April 1963 service department cardiology 
consultation.  He also asserted that his statements during 
treatment in 1976 that the disorder began in 1963 should be 
accepted as proof that the disorder did not exist prior to 
1963.  

On VA cardiovascular examination in December 2001 the veteran 
reported a history of infectious mononucleosis while in 
service.  The report noted the claims file was not available 
for review; however, a handwritten addendum noted the file 
had been provided and reviewed.  The examiner stated the 
veteran produced a recent echocardiogram which showed an 
ejection fraction that was somewhat higher than previously 
reported.  Physical examination revealed his heart did not 
appear to be enlarged.  No murmurs were heard and there was a 
regular rhythm.  No tachycardia was identified.  An 
echocardiogram was within normal limits with a very good 
ejection fraction of 64.  The diagnoses included arterial 
hypertension which was not under treatment, a history of 
paroxysmal atrial tachycardia which was not present upon 
present examination, and a history consistent with mild 
cardiomyopathy of the left ventricle which was "said to 
originate at the time the veteran was hospitalized in service 
with infectious mononucleosis."  In a January 2002 report 
the examiner provided opinions finding the veteran's 
paroxysmal atrial tachycardia existed prior to service and 
was apparently diagnosed at about age 13, that there was no 
evidence of any chronic cardiovascular disease associated 
with the 1976 findings of decreased contractility, that 
paroxysmal atrial tachycardia was not caused by infectious 
mononucleosis, that the record revealed scattered mild 
hypertension in service which was reasonably believed to be 
the same mild hypertension found upon examination in December 
2001, and that the history indicated the veteran's mild 
hypertension and paroxysmal atrial tachycardia as likely as 
not existed prior to service and were not incurred as a 
result of mononucleosis.  

In correspondence dated in August 2002 the veteran's private 
physician, Dr. B.J.M., stated that he had multiple problems 
including concerns regarding his long-term prognosis as a 
consequence of previous cardiomyopathy.  It was noted that, 
in retrospect, he had probably experienced a relatively 
incessant supraventricular tachycardia.  It was also noted 
was that it was "very common" for individuals to develop 
tachycardia-induced cardiomyopathy in the setting of 
recurrent prolonged episodes of rapid heart rate.  The 
physician suspected that this was the mechanism of the 
cardiomyopathy documented in 1976 and noted that it was 
interesting that he had exhibited very little symptomatology 
since that time.  An August 8, 2002, EKG report noted normal 
sinus rhythm and borderline left atrial abnormality.  In 
treatment reports dictated on August 12, 2002, Dr. B.J.M. 
noted a current EKG was normal and that the veteran's 
problems appeared to be hypertension, a history of 
arrhythmia, and a previous cardiomyopathy which seemed to 
have resolved and was associated with mild left ventricle 
hypertrophy as a consequence of hypertension.  It was noted a 
review of the records presented revealed no notation that 
atrial fibrillation was ever documented.  There was no 
evidence of a primary hypertrophic cardiomyopathy.  

Clinical notes dated in August 2002 also show Dr. B.J.M. 
reviewed medical records provided by the veteran and noted 
that a February 2002 echocardiogram revealed evidence of mild 
concentric left ventricular hypertrophy with a normal 
ejection fraction.  It was also noted that a July 2002 report 
showed a history of what was referred to as significant 
cardiomyopathy with normal coronary arteriography.  An August 
2002 computed tomography (CT) scan noted specific etiology of 
chest pain was not identified.  A stress echocardiogram at 
rest revealed normal sinus rhythm on EKG and normal 
contractility in all segments and overall normal left 
ventricular ejection fraction.  Overall, the stress test was 
negative for myocardial induced ischemia.

In correspondence dated in November 2002 Dr. B.J.M. noted 
that the veteran's problems included incessant 
supraventricular tachycardia which produced cardiomyopathy, 
ongoing arrhythmia with documented atrial and ventricular 
premature beats that required treatment, essential 
hypertension, and ongoing chest pain.  In correspondence 
dated in September 2003 Dr. B.J.M. identified himself as a 
board certified specialist in cardiovascular disease.  He 
noted that the arrhythmia or irregular heart beat the veteran 
experienced was the mechanism of an injury to his heart.  It 
was also noted that he had ongoing problems with heart rhythm 
as well as heart muscle problems, chest pain, and 
hypertension.  

VA cardiovascular examination in February 2005 included 
diagnoses of hypertension under treatment and paroxysmal 
atrial tachycardia and cardiomyopathy with left ventricular 
abnormalities which were not found upon present examination.  
Physical examination revealed regular sinus rhythm without 
murmur, rubs, thrills, cardiomegaly, or gallop.  Sitting 
blood pressure was 145/105.  There was no evidence of 
congestive heart failure.  An EKG revealed sinus bradycardia, 
but was otherwise normal.  A chest X-ray as compared to a 
January 1998 study was negative and unchanged.  The examiner, 
Dr. C.V.S., stated there was no evidence of left ventricular 
deterioration and no evidence of any present heart disorder 
related to infectious mononucleosis in service.  It was also 
noted that there was no evidence of paroxysmal atrial 
tachycardia prior to service and that it did occur during 
active service.  The report shows Dr. J.C.M. reviewed the 
claims file and that he concurred with the examination 
findings.  

In a separate February 2005 VA hypertension examination Dr. 
C.V.S. noted the veteran had a blood pressure reading upon 
induction of 140/90 and that subsequent service medical 
records indicated normal blood pressure readings.  The 
veteran reported that he first began taking anti-hypertension 
medication two years earlier.  Physical examination revealed 
regular sinus rhythm without murmur, rubs, thrills, 
cardiomegaly, or gallop.  Blood pressure findings were 
145/105, sitting, 161/117, standing, and 158/95, recumbent.  
There was no evidence of arteriosclerotic complications of 
hypertension.  The diagnosis was hypertension under 
treatment.  It was the examiner's opinion that the veteran 
did not have hypertension prior to service and that he did 
not develop hypertension during service.  His hypertension 
was not believed to be related to service.  The report shows 
Dr. J.C.M. reviewed the claims file and that he concurred 
with the examination findings.  

VA correspondence dated in March 2005 noted that an 
additional medical opinion was required to comply with the 
Board's September 2004 remand instructions.  It was 
specifically noted that an opinion was required by a panel of 
two cardiologists.  

VA hypertension examination in June 2005 included diagnoses 
of hypertension, history of supraventricular tachycardia, and 
history of paroxysmal atrial tachycardia which was presently 
in sinus rhythm.  Blood pressure findings of 130/78 were 
provided.  The examiner, Dr. B.A., noted posterior myocardial 
infarction was not palpable and that there was no evidence of 
palpable thrill, parasternal heave, gallop, or pericardial 
rub.  It was noted that based upon examination and a review 
of the entire claims file that there was no evidence of left 
ventricular deterioration and no evidence that a heart 
disorder was related to infectious mononucleosis in 1962.  It 
was also noted the veteran's hypertension pre-existed service 
and that it was at least as likely as not that it increased 
in severity during active service.  The examiner stated there 
was no evidence of supraventricular tachycardia or atrial 
fibrillation and that an EKG two days earlier and other EKG 
reports had shown sinus rhythm.  

VA cardiovascular examination in June 2005 summarized the 
evidence of record and the veteran's reported medical history 
including his having undergone operations in service for a 
hernia repair and for circumcision without anesthesia.  It 
was noted the veteran wept while describing these procedures 
and that they were "obviously an extremely traumatic and 
frightening experience for him."  The examiner, Dr. S. M., 
noted that upon physical examination the veteran was very 
anxious and angry.  Blood pressure readings were 130/78, 
right, and 120/71, left.  Cardiac examination revealed a 
regular rhythm and normal S1 and S2 waves without S3 or S4 
waves.  There was no murmur or rub.  The examiner stated 
there was a long history of palpitations, but that it was 
surprising that most of the EKG reports of record were 
normal.  It was also noted it was hard to tell whether the 
veteran had paroxysmal atrial tachycardia, paroxysmal 
supraventricular tachycardia, or sinus tachycardia associated 
with anxiety or emotion such as in anxiety attacks.  

As to the question of myocardiopathy, the examiner noted 
there was no present evidence of any significant 
cardiomyopathy and that most of the heart testing reports of 
record were normal.  It was noted that although heart 
catheterization showed a very slightly diminished ejection 
fraction it appeared this had resolved, if it had been real.  
The examiner also noted a diagnosis of extreme emotional 
trauma and that it appeared the veteran began to have anxiety 
attacks after surgery in service for circumcision and 
herniorrhaphy.  The additional diagnoses included 
hypertension and history of mononucleosis.  

In an August 2005 addendum to their June 2005 examination 
reports Drs. B.A. and S.M., in essence, found that there was 
no reference to hypertension existing prior to service, but 
that high blood pressure readings at the start of service 
implied that he was already hypertensive at the time of 
enlistment.  They stated it as likely as not existed prior to 
service and he did not appear to have had any permanent 
increase in his hypertension in service.  The examiners also 
found that that they did not believe the veteran had 
paroxysmal atrial fibrillation or tachycardia based upon EKG 
reports either during or after service which revealed no 
evidence of significant arrhythmia.  The rationale for this 
opinion included that his reports of heart racing and 
increased blood pressure during these spells were the 
opposite of what would be expected if he were having real 
arrhythmia.  The examiners noted that although records showed 
the veteran reported having experienced racing heart-type 
symptoms since age 13 there was no very strong evidence 
either for or against a finding of any pre-existing illness.  
It was the opinion of the examiners that the spells the 
veteran experienced that mimicked paroxysmal atrial 
tachycardia prior to service were probably anxiety attacks 
which did become more severe during active service.  There 
was no evidence that supraventricular tachycardia or atrial 
fibrillation were onset of increased in severity during 
active service.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2006).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds that the 
veteran's hypertension was not noted upon enlistment 
examination and that clear and unmistakable evidence that it 
existed prior to service has not been submitted.  It is 
significant to note that competent medical opinions appear to 
dispute whether or not a blood pressure reading upon 
enlistment examination was indicative of hypertension at that 
time.  Although the medical evidence includes various 
opinions as to applicable diagnoses and etiology, the Board 
finds the June and August 2005 opinions by a VA panel of two 
cardiologists to be persuasive in this case.  They are 
presumed to have a higher acquired level of expertise in the 
matters at issue than the other VA examiners of record and 
are shown to have had access to a more complete medical 
record.  The August 2005 opinion by these examiners shows the 
veteran's hypertension was manifest and became more severe 
during active service.  The examiners noted it was as likely 
as not that veteran's hypertension existed prior to service; 
however, VA regulations state that a specific disease not 
noted upon enlistment examination requires clear and 
unmistakable evidence to establish a pre-existing disability.  
As such evidence was not provided in this case, the Board 
finds entitlement to service connection for hypertension is 
warranted.

The Board also finds that the June and August 2005 VA 
opinions are persuasive that paroxysmal atrial/auricular 
fibrillation/tachycardia and deterioration of the left 
ventricle were not manifest during active service and that 
they did not develop as a result of an established event, 
injury, or disease during active service.  In fact, it was 
the opinion of the VA cardiologists based upon examinations 
and extensive review of the medical record, in essence, that 
the previous diagnoses related to paroxysmal atrial/auricular 
fibrillation/tachycardia were erroneous and that there was no 
present evidence of any significant cardiomyopathy.  The 
Board further finds there is no probative evidence 
demonstrating that any present heart disability was incurred 
as a result of a viral infection during service.  Therefore, 
the claims for entitlement to service connection for 
paroxysmal atrial/auricular fibrillation/tachycardia and 
deterioration of the left ventricle must be denied.  The 
preponderance of the evidence is against these claims.


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for paroxysmal 
atrial/auricular fibrillation/tachycardia is denied.

Entitlement to service connection for deterioration of the 
left ventricle secondary to a viral infection in service is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


